Citation Nr: 0419946	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran has verified active military duty from June 1955 
to December 1958 and from December 1990 to May 1991.  In 
addition, he served almost twenty years of reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the RO denied 
the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  Thereafter, in October 
2003, he requested that his claims folder be transferred to 
the RO in St. Petersburg, Florida.  At that time, the veteran 
explained that he is a resident of Florida for most of the 
year.  Consequently, the veteran's claims folder was 
transferred to the St. Petersburg RO.  

Further review of the claims folder indicates that, in March 
2003, the veteran filed a claim for service connection for 
hearing loss and tinnitus.  In September 2003, the RO issued 
a letter which discussed the effect of the Veterans Claims 
Assistance Act of 2000 (VCAA) on these service connection 
claims.  However, these matters do not appear to have been 
adjudicated, and they are referred to the RO for appropriate 
action.  


REMAND

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  Relevant post-service medical records reflect 
treatment for a psychiatric disability variously diagnosed as 
PTSD, depression, dysthymia, and a panic disorder between 
July 1999 and December 2003.  

Throughout the current appeal, the veteran has asserted that, 
during his military service (which involved active duty, 
active duty for training and inactive duty for training), he 
flew airplanes for purposes of refueling other aircrafts in 
the air and that the stress associated with this in-service 
responsibility caused him to develop PTSD manifested by 
nightmares.  At a VA psychophysiological study completed in 
September 2002, the veteran specifically noted that, during 
one of his air refueling missions in the first month of 
Operation Desert Storm, stormy weather conditions and high 
turbulence caused by the 300-troop airplane he was refueling 
almost resulted in that aircraft hitting the airplane that he 
was flying.  In addition, the veteran explained that his 
friends were killed when their plane was struck by lightning; 
that, following his extensive welding of the USS Thresher in 
1963, it sank which resulted in the deaths of all its crew; 
that he saw people lying dead in ditches during his other 
foreign assignments; and that, during his service in Turkey 
in the 1950s, he witnessed a street fight in which one of his 
friends was "stubbed" and another was "pummeled to death."  
The RO has not attempted to verify the veteran's purported 
in-service stressors.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure any additional, 
previously unobtained service personnel 
records (including flight logs).  All 
such available documents should be 
associated with the claims folder.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered psychiatric 
treatment to him since his retirement 
from service (and, in particular, from 
reserve duty) in October 1997.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

3.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VA Medical 
Center (VAMC) in Tampa, Florida since 
December 2003 and at the VAMC in 
Manchester, New Hampshire since June 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

4.  In addition, the RO should contact 
the veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including corroborative 
evidence of their existence or sufficient 
detail, including dates, his military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved.  In 
particular, the veteran should be asked 
to provide as specific information as 
possible regarding his recently disclosed 
in-service stressors:  (1)  his fear that 
the airplane that he was flying (during 
one of his air refueling missions in the 
first month of Operation Desert Storm) 
was too close to, and thus would hit, a 
300-troop airplane that he was refueling; 
(2)   his friends being killed when their 
plane was struck by lightning; (3)  his 
welding the USS Thresher in 1963 prior to 
its sinking; (4)  his witnessing of 
people lying dead in ditches during his 
other foreign assignments; and (5)  his 
witnessing of a street fight in which one 
of his friends was "stubbed" and 
another was "pummeled to death" during 
his service in Turkey in the 1950s.  

5.  In addition, after reviewing the 
veteran's statements (including any of 
those received pursuant to paragraph 3 of 
this Remand), the RO should prepare a 
letter asking the USASCRUR to provide any 
available information which might 
corroborate the veteran's claimed 
in-service stressors, and in particular 
those stressors listed in paragraph 3 of 
this Remand.  The RO should provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran as well as copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The USASCRUR's response 
should be included in the claims folder.  

6.  The RO should then make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to combat and/or 
stressor(s) in service and, if so, what 
was the nature of the specific 
stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

7.  If, and only if, a stressor is 
corroborated, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
PTSD shown on evaluation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the psychiatrist should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

8.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



